DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 38-57 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification

4.	The disclosure is objected to because of the following informalities: The priority data submitted in the amendments to specification should be under a section/title CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
Appropriate correction is required.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 7/17/2019 and 11/09/2020 have been received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
6.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 1-2 contain blocks without any description within the blocks of what components the blocks represent. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer 
Claim Objections
7.	Claims 38, 46, and 52-54 are objected to because of the following informalities:  the claims uses the term comprising, comprises or the like in multiple instances throughout the claim. Use the term multiple times makes it unclear where the preamble ends and the body of the claim begins.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 38-54 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Zhao US Pat # 7,991,405.
With regards to claim 38, Zhao US Pat # 7,991,405 teaches a method of generating data relating to a vertical structure of a built environment comprising a plurality of floors, the method comprising: 
receiving altitude change data representing changes in altitude within the built environment of a plurality of mobile devices or from which changes in altitude within the built 
determining a parameter relating to an estimated storey height of the built environment from received said altitude change data; and (Col. 5, lines 20-35)
processing received said altitude change data and the said determined parameter relating to the estimated storey height to thereby generate data relating to the vertical structure of the built environment. (Col. 5, lines 30-35)
With regards to claim 39, Zhao US Pat # 7,991,405 teaches determining the said parameter relating to the estimated storey height of the built environment from received said altitude change data comprises determining the said parameter relating to the estimated storey height of the built environment from a distribution of received said altitude change data. (Col. 5, lines 29-30)
With regards to claim 40, Zhao US Pat # 7,991,405 teaches determining the said parameter relating to the estimated storey height of the built environment from received said altitude change data comprises determining a peak in the said distribution of received said altitude change data. (Col. 5, lines 35-52)
With regards to claim 41, Zhao US Pat # 7,991,405 teaches determining the said parameter relating to the estimated storey height of the built environment from received said altitude change data comprises determining the said parameter relating to the estimated storey height of the built environment from a subset of received said altitude change data, the said subset relating to altitude changes within the built environment of said mobile devices having a magnitude lower than a predetermined threshold or within a predetermined range. (Col. 8, lines 4-11)
With regards to claim 42, Zhao US Pat # 7,991,405 teaches processing received said altitude change data and the said determined parameter relating to the estimated storey height 
determining respective numbers of floors transitioned by the said mobile devices by comparing the received said altitude change data or data derived therefrom to the said determined parameter relating to the estimated storey height of the built environment; and generating said data relating to the vertical structure of the built environment in dependence on the said determined numbers of floors transitioned. (Col 6, lines 9-24)
With regards to claim 43, Zhao US Pat # 7,991,405 teaches receiving absolute floor estimation data identifying estimated origin and/or destination floors of one or more of the said mobile devices or from which absolute estimations of the said origin and/or destination floors of one or more of the respective mobile devices can be determined; and processing the absolute floor estimation data together with received said altitude change data and the said parameter relating to the estimated storey height of the built environment to generate data relating to the vertical structure of the multi-storey built environment. (Col 6, lines 9-24)
With regards to claim 44, Zhao US Pat # 7,991,405 teaches processing the absolute floor estimation data to estimate or correct an estimate of the origin and/or destination floor of one or more of the said mobile devices wherein the absolute floor estimation data comprises location data comprising one or more estimated locations of each of one or more of the said mobile devices. (Col 5-6, lines 36-67 & 9-24)
With regards to claim 45, Zhao US Pat # 7,991,405 teaches comparing the locations indicative of the said entrance or exit location to location specific geographical descriptive data relating to the built environment to thereby make an absolute estimate of the origin and/or destination floor of the said device. (Col 5-6, lines 36-67 & 9-24)
With regards to claim 46, Zhao US Pat # 7,991,405 teaches the absolute floor estimation data comprises GNSS (Global Navigation Satellite System) data, wherein the GNSS data comprises GNSS quality data specific to a said mobile device and, the method further 
With regards to claim 47, Zhao US Pat # 7,991,405 teaches determining or receiving a location of the said mobile device at which said GNSS quality data was determined and comparing the said determined location to location specific geographical descriptive data relating to the built environment to thereby validate or invalidate a said determination that the said mobile device has transitioned between indoors and outdoors. (parking garages and stadiums can be partially in and outdoors; Col. 5, lines 35-42)
With regards to claim 49, Zhao US Pat # 7,991,405 teaches deriving respective signal source profiles for each of one or more floors of the built environment from signal source data received from one or more of the said mobile devices, the signal source data relating to electromagnetic signals detected by one or more of the said mobile devices at their respective origin and/or destination floors, wherein the signal source profiles of each floor comprise profile data derived from electromagnetic signals received by one or more said mobile devices at said floor from one or more electromagnetic signal sources. (Col. 6, lines 25-45) Cell signals are electromagnetic 
With regards to claim 50, Zhao US Pat # 7,991,405 teaches processing the absolute floor estimation data in dependence on received said altitude change data and the estimated storey height of the built environment to estimate the altitude change between the floors of each of one or more pairs of floors of the said built environment. (Col 5-6, lines 36-67 & 9-24)
With regards to claim 51, Zhao US Pat # 7,991,405 teaches the data relating to the vertical structure of the built environment comprises any one or more of: an indication of the number of floors of the built environment; a determined parameter relating to an estimated storey height of the built environment; one or more determined parameters relating to estimated altitude changes between the floors of each of one or more pairs of floors of the built 
With regards to claim 52, Zhao US Pat # 7,991,405 teaches the data relating to the vertical structure of the built environment is specific to a first two dimensional location occupied by the built environment, and wherein the method further comprises: determining that a second two dimensional location different from the first two dimensional location is on the same floor of the built environment as the first two dimensional location; and inferring data relating to the vertical structure of the built environment at the second location from stored data relating to the vertical structure of the built environment at the first location, and wherein the method comprises determining that the second location is on the same floor of the built environment as the first location by: receiving location data specifying the varying locations of one or more mobile devices, or data from which the varying locations of one or more mobile devices are derived; and determining that one or more said mobile devices in combination have traversed a path extending between the first and second locations. (Col 5-6, lines 36-67 & 9-24)
With regards to claim 53, Zhao US Pat # 7,991,405 teaches determining that a said mobile device has transitioned between indoors and outdoors; receiving and/or obtaining the location of the said mobile device at which it has been determined the mobile device transitioned between indoors and outdoors; and determining that the built environment has an entrance or exit at the said location, and further comprising receiving signal source data relating to electromagnetic signals which have been detected by one or more of the said mobile devices at a said determined entrance or exit; and deriving respective signal source profiles for each of one or more said determined entrances and/or exits of the built environment from said signal source data received from said one or more mobile devices. (determines different altitudes in a multi-level building which would include entrance and exits; Col 5-6, lines 36-67 & 9-24)

receiving altitude change data representing changes in altitude within a built environment comprising a plurality of floors of a plurality of mobile devices or from which changes in altitude of a plurality of mobile devices within a built environment comprising a plurality of floors can be determined; (Col 5-6, lines 36-67 & 9-24)
determining a parameter relating to an estimated storey height of the built environment from received said altitude change data; (Col 5-6, lines 36-67 & 9-24)and 
processing received said altitude change data and the said determined parameter relating to the estimated storey height to thereby generate data relating to the vertical structure of the built environment. (Col 5-6, lines 36-67 & 9-24)
11.	Claims 55-57 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Jackson US Pub# 2015/0006100.
With regards to claim 55, Jackson US Pub# 2015/0006100 teaches method of detecting a floor change of a mobile device within a built environment comprising a plurality of floors, the method comprising: 
an air pressure sensor of the mobile device measuring ambient air pressure; (Figure 1)                    (Paragraphs 0023-0025)
the mobile device changing floors within the built environment; (figure 4) (Paragraphs 0039)
 determining a change in a parameter relating to the said ambient air pressure measured by the air pressure sensor; (Paragraphs 0039)
obtaining data relating to the vertical structure of the built environment(Paragraphs 0032-0033) and 

With regards to claim 56, Jackson US Pub# 2015/0006100 teaches making an absolute estimate of the origin and/or destination floor of the mobile device. (Paragraphs 0032-0033)
With regards to claim 57, Jackson US Pub# 2015/0006100 teaches the mobile device determining electromagnetic signal source data from electromagnetic signals detected by the said mobile device(103) at the origin floor and/or at the destination floor of the mobile device; (figure 2) (Paragraphs 0032, 0037-0038 & 0052) 
comparing the electromagnetic signal source data to one or more signal profiles provided in the obtained data relating to the vertical structure of the built environment to thereby determine a match between a respective signal profile and the electromagnetic signal source data; (Paragraphs 0018, 0032, 0037-0038 & 0052) Client device maybe a cell phone which transmits using an electromagnetic signal. and 
estimating that the origin and/or destination floor of the mobile device is a floor associated with the respective signal profile matching the electromagnetic signal source data. (Paragraphs 0037-0038) 
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


14.	Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao US Pat # 7,991,405 in view of Jackson US Pub# 2015/0006100.
With regards to claim 48, Zhao US Pat # 7,991,405 teaches the claimed invention, but does not appear to teach ambient air pressure measurements by respective air pressure sensors of the said mobile devices and/or signal source data relating to electromagnetic signals detected by one or more of the said mobile devices at their respective origin or destination floors. 
Jackson US Pub# 2015/0006100 teaches ambient air pressure measurements by respective air pressure sensors of the said mobile devices and/or signal source data relating to electromagnetic signals detected by one or more of the said mobile devices at their respective origin or destination floors. (figure 2) (Paragraphs 0032, 0037-0038 & 0052)
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the Zhao invention to include the air pressure sensors taught by Jackson in order to arrive at the claimed invention as it would be highly desirable to enhance information for indoor maps by determining levels at a geographic location. 
Examiner's Note:
15. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as  
16.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Belghoul et la. US Pat # 20160234645 teaches a method and apparatus for indoor location determination with WLAN/WPAN/ sensor support 
	Gum et al. US Pub 2016/0102995 teaches an opportunistic calibration of a barometer in a  mobile device.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
20.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.